DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on November 9, 2022 is acknowledged.  The traversal is on the ground(s) that due to the significant overlap in claim recitations among the four groups, a more efficient and expedient examination would result if these four groups were examined together and that there is no significant extra burden to the Office in examining all claims at once. This is not found persuasive because, as stated in the restriction requirement on September 9, 2022, the preset claims lack unity of invention, additionally, SEQ ID NO: 33 and 34 would require a separate search. The claims lack unity of invention because Rubio et al. (Vaccine, 2009, p. 1949-1956) teaches special technical feature of the claimed invention as discussed in the art rejections below. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14 and 21-23 are withdrawn as being drawn to non-elected invention. Claims 1-11 are under examination in this Office action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubio et al. (Vaccine, 2009, p. 1949-1956).
Rubio et al. disclose a composition comprising HPV 16 L2, amino acids 20-38, 28-42, 56-75, 64-81, 96-115 and 108-120, comprising HPV 16 L2 B cell and T cell epitopes fused with bacterial thioredoxin polypeptide (see Abstract, Materials and Methods and Results).
Thus, by this disclosure Rubio et al. anticipate the present claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rubio et al. (Vaccine, 2009, p. 1949-1956) in view of Preville et al. (US Patent 8,637,039) in view of Forber et al. (PLOS ONE, 2012, Vol. 7, p. 1-12).
Rubio et al. disclose a composition comprising HPV 16 L2, amino acids 20-38, 28-42, 56-75, 64-81, 96-115 and 108-120, comprising HPV 16 L2 B cell and T cell epitopes fused with bacterial thioredoxin polypeptide (see Abstract, Materials and Methods and Results).
Rubio et al. does not teach HPV E6 or E7 T cell epitopes and does not teach the oligomerizatin domain.
Preville et al. teach methods of treating HPV comprising administering a recombinant protein comprising HPV 16 and 18 E7 T cell epitope (see claims 1-18 and Example 3).
Forbes et al. teach that an oligomerization domain acts as an adjuvant to amplify T cell responses induced by adenoviral vectors against selected antigens (see Abstract and pages 1 and 3).
It would have been prima facie obvious to provide Rubio’s composition comprising HPV 16 L2, amino acids 20-38, fused with bacterial thioredoxin polypeptide and further comprising Forbes’ oligomerization domain because Forbes et al. teach that the oligomerization domain acts as an adjuvant to amplify T cell responses induced by adenoviral vectors against selected antigens and Preville et al. teaches that HPV E7 proteins from both HPV16 and 18 viruses were the most immunogenic as they were able to prime CTL response against H-2Db -restricted HPV16E7 epitopes naturally presented by TC-1 cells (see column 31, lines 44-52).
Thus, the present invention would have been prima facie obvious at the time the invention was made. 
Claim Objection
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Pertinent references
Canoli et al. (Scientific Reports, 2014, p. 1-11) disclose a composition comprising HPV 16 L2, amino acids 20-38, 28-42, 56-75, 64-81, 96-115 and 108-120, fused with bacterial thioredoxin polypeptide.
Lobb et al. (WO 2017/075440) disclose a composition comprising a nucleic acid encoding a polypeptide comprising tumor selective antigen comprising epitopes of papillomavirus HPV 16 and 31 and thioredoxin peptide tag (see claims 1-23, 44-47 and 56-60, page 9, second paragraph, Example 1). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648